DETAILED ACTION
This Office Action is in response to Applicant’s Application filed on April 10, 2020.  Claims 1-11 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 10, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ock et al (hereinafter, “Ock”, U.S. Pub. No. 2022/0018567).
As per claims 1, 6 and 7, Ock discloses a machine learning method executed by a computer, non-transitory computer-readable storage medium and machine learning device, the machine learning method, non-transitory computer readable medium and machine learning device comprising:
distributing a first machine learning model learned on the basis of a plurality of logs collected from a plurality of electronic devices (i.e. air conditioners) to each of the plurality of electronic devices, the first machine learning model outputting operation content for operating an electronic device (paragraphs 0057, 0069 and 0133);
when an operation different from an output result of the first machine learning model is performed by a user relative to a first electronic device among the plurality of electronic devices (paragraphs 0133 and 0141), estimating a similar log corresponding to a state of the first machine learning model in which the different operation is performed from the plurality of logs (paragraphs 0156 and 0161);
generating a second machine learning model on the basis of a log obtained by excluding a log of a second electronic device associated with the similar log from among the plurality of logs (paragraphs 0166 and 00167); and 
distributing the second machine learning model to the first electronic device (paragraphs 0188 and 0202).
As per claims 2 and 8, Ock discloses wherein executing periodically acquiring a plurality of logs from the plurality of electronic devices after the distribution of the first machine learning model, and
the estimating includes: 
specifying a state of the first machine learning model in which the different operation is performed on the basis of the plurality of logs acquired after the distribution of the first machine learning model (paragraphs 0222 and 0226); and 
estimating the similar log similar to the specified state from among the plurality of logs used to learn the first machine learning model (paragraphs 0238 and 0239).
As per claims 3 and 9, Ock discloses wherein:
the distributing includes distributing the first machine learning model learned by using the plurality of logs including operation content relative to the electronic device and a sensor value used to specify a state of the electronic device when the operation content is performed as training data (paragraphs 0057, 0069 and 0133);
 the estimating includes specifying a sensor value when the different operation is performed from among the sensor values included in the plurality of logs after the distribution of the first machine learning mode! and specifies the second electronic device that has measured the specified sensor value (paragraphs 0238 and 0239); and
the generating includes generating the second machine learning model on the basis of the training data obtained by excluding the log of the second electronic device from the training data (paragraphs 0166 and 0167).
As per claims 5 and 11, Ock discloses:
wherein the first machine learning model and the second machine learning model are classification models that make classification into two or more classes on the basis of the plurality of logs (paragraphs 0162 and 0163).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ock in view of Taguchi et al (hereinafter, “Taguchi”, U.S. Pub. No. 2021/0254851).

As per claims 4 and 10, Ock discloses the invention substantially as claims discussed above. However, Ock does not explicitly disclose wherein the estimating includes:
plotting the different operation on a space in which the sensor value included in the training data is used as a dimension, that is, a feature space associated with the operation content included in the training data; and
specifying an electronic device that measures a sensor value associated with operation content in the training data close to the plotted different operation as the second electronic device.
Taguchi discloses an air conditioning control device and air conditioning control method comprising:
plotting the different operation on a space in which the sensor value included in the training data is used as a dimension, that is, a feature space associated with the operation content included in the training data (paragraphs 0054 and 0094-0097); and
specifying an electronic device that measures a sensor value associated with operation content in the training data close to the plotted different operation as the second electronic device (paragraphs 0064-0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ock by incorporating or implementing a graph for displaying indoor temperature and time of air conditioning data in a timely and efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
June 3, 2022